Title: To George Washington from Marinus Willett, 13 July 1781
From: Willett, Marinus
To: Washington, George


                  
                     Sir
                     Fort Renselaer 13th July 1781
                  
                  I have the honor to inform your Excellency that on the Morning of the Tenth Inst. with a party of One Hundred and Forty Men, about the one half of which were Levies and the remainder Militia from this District, we gained a compleat Victory over a party of near Two Hundred Indians under the Command of the famous Joseph Brant, and not much short of one Hundred Tories command  by one Brent Fry a Fugitive from this County. As we passed over a considerable Scope of Ground (the whole of which was Wilderness) during the Action which lasted almost One Hour and Half, It was not in my Power immediately to Ascertain the Enemy’s  loss, which at present from sufficient Evidence appears to be, between Eighty and Ninety Killed & Wounded  near one half of which number are among the Slain.Our loss is inconsiderable in numbers having had only Sixteen killed & Wounded, among the Wounded was Capt. McKean of the Levies, who died of his Wound the morning after Action,  much Regretted.Capt. McKean was a steady attentive intrepid Officer, and one of the best Assistance I had in these parts, I must therefore greatly feel his loss.I am with the most sincere Esteem  Your Excellencies most Obedient and very Humble Servant
                  
                     
                  
                  
                  
                     Marinus Willett
                  
               